Exhibit 99.1 N E W SR E L E A S E TALISMAN ENERGY DECLARES SEMI-ANNUAL DIVIDEND CALGARY, Alberta – October 5, 2009 - Talisman Energy Inc. today declared a semi-annual dividend of 11.25 cents Canadian (C$0.1125) per share on the Company’s common shares. The dividend will be paid on December 31, 2009 to shareholders of record at the close of business on December 11, 2009. Talisman Energy Inc. is a global, diversified, upstream oil and gas company, headquartered in Canada. Talisman’s three main operating areas are North America, the North Sea and Southeast Asia.The Company also has a portfolio of international exploration opportunities. Talisman is committed to conducting business safely, in a socially and environmentally responsible manner, and is included in the Dow Jones Sustainability (North America) Index.
